UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:09/30 Date of reporting period:7/1/13-6/30/14 ***** FORM N-Px REPORT ***** ICA File Number: 811-05076 Reporting Period: 07/01/2013 - 06/30/2014 Tax-Exempt California Money Market Fund ATax-Exempt California Money Market Fund NUVEEN CALIFORNIA DIVIDEND ADVANTAGE MUNICIPAL FUND Ticker:NACSecurity ID:67066Y600 Meeting Date: MAR 17, 2014Meeting Type: Annual Record Date:DEC 26, 2013 #ProposalMgt RecVote CastSponsor 1.1Elect Director Judith M. StockdaleForForManagement 1.2Elect Director Carole E. StoneForForManagement 1.3Elect Director Virginia L. StringerForForManagement 1.4Elect Director William C. HunterForForManagement 1.5Elect Director William J. SchneiderForForManagement 2Approve Reorganization of Funds withForForManagement Nuveen California Dividend Advantage Municipal Fund Acquiring All Assets of Target Funds 3Issue Shares in Connection withForForManagement Acquisition 4Approve the Amendment and RestatementForForManagement of the Statement Establishing and Fixing the Rights and Preferences of Variable Rate Demand Preferred Shares of Dividend Advantage. NUVEEN CALIFORNIA DIVIDEND ADVANTAGE MUNICIPAL FUND 2 Ticker:NVXSecurity ID:67069X609 Meeting Date: NOV 26, 2013Meeting Type: Annual Record Date:OCT 08, 2013 #ProposalMgt RecVote CastSponsor 1.1Elect Director Judith M. StockdaleForForManagement 1.2Elect Director Carole E. StoneForForManagement 1.3Elect Director Virginia L. StringerForForManagement 1.4Elect Director William C. HunterForForManagement 1.5Elect Director William J. SchneiderForForManagement 2Approve Elimination of ExistingForForManagement Fundamental Investment Policy Relating to Making Loans 3Approve New Fundamental InvestmentForForManagement Policy Relating to Making Loans NUVEEN CALIFORNIA DIVIDEND ADVANTAGE MUNICIPAL FUND 3 Ticker:NZHSecurity ID:67070Y604 Meeting Date: NOV 26, 2013Meeting Type: Annual Record Date:OCT 08, 2013 #ProposalMgt RecVote CastSponsor 1.1Elect Director Judith M. StockdaleForForManagement 1.2Elect Director Carole E. StoneForForManagement 1.3Elect Director Virginia L. StringerForForManagement 1.4Elect Director William C. HunterForForManagement 1.5Elect Director William J. SchneiderForForManagement END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Tax-Exempt California Money Market Fund By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/15/14
